       Case 1:18-cv-08611-PAE-RWL Document 88 Filed 10/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                 10/29/2020
GUYCHRISTIAN AGBOR,                                            :
                                                               :   18-CV-8611 (PAE) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
PRESIDENCY OF THE REPUBLIC OF                                  :
EQUATORIAL GUINEA, et al.,                                     :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during today’s conference, Defendants have now been served. The

Court previously dismissed with prejudice the claim concerning the Miss Universe

pageant.      The only remaining claim concerns the alleged cellphone contract.         By

November 6, 2020, Defendants shall submit a letter in accordance with this Court’s rules

addressing the issue of whether Defendants are procedurally permitted to renew or make

a new motion to dismiss now that the procedural basis for dismissal has been cured.

Plaintiff may file a response no later than November 13, 2020.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: October 29, 2020
       New York, New York

Copies transmitted this date to all counsel of record.

The Clerk’s Office is directed to mail a copy of this Order to Plaintiff pro se and note
service on the docket:



                                                        1
     Case 1:18-cv-08611-PAE-RWL Document 88 Filed 10/29/20 Page 2 of 2




Guychristian Agbor
231 W 148th Street #5L
New York, NY 10039




                                    2
